DETAILED ACTION
	This is the second office action on the merits of the instant application, and is in response to Applicant’s amendment and remarks filed April 21, 2021, wherein claims 1, 5 and 7-11 are amended, claim 6 is cancelled, and new claim 12 is presented for consideration. Claims 1-5 and 7-12 remain in the application.  In light of the amendment, the interpretation of the claims under 35 USC 112(f) is no longer required, except as to claim 2, which was not amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: traveling driving unit in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mukaiyama (US 2004/0181339 A1) in view of Osaki et al. (US 2019/0092327 A1).
Mukaiyama teaches, according to claim 8, a vehicle control apparatus on a first vehicle comprising: 
receiving a request to request the first vehicle to increase a cruising speed from a second vehicle which follows the first vehicle (Mukaiyama, at least para. [0076], “If it is determined that the possibility of intersection between the host vehicle B and the crossing vehicle C has become greater than or equal to a predetermined value ("YES" at S502 in FIG. 2A), the host vehicle B transmits control request information to a preceding vehicle A via the vehicle-to-vehicle communication (S503).”; and para. [0077], “The control request information is information that includes a control content of requesting the preceding vehicle A to execute a certain control related to the running state, such as a control of increasing the traveling speed or the like.”); and
transmitting information representing how to cope with the request to the second vehicle (Mukaiyama, at least para. [0078], “For example, if during a following run, the preceding vehicle A, that is, the followed vehicle of the host vehicle B, increases its traveling speed in response to the request, the host vehicle B also increases its traveling speed due to a following run control function of keeping the vehicle speed difference and/or the following distance within a predetermined range. Therefore, the host vehicle B sends the preceding vehicle A such a control request that the possibility of intersection between the host vehicle B and the crossing vehicle C will become less than the predetermined value.”).
Mukaiyama does not expressly teach, but Osaki teaches, a controller including at least one processor and at least one storage device and configured to perform the aforementioned functions (Osaki, at least para. [0030], “The ECU 10 comprises a computer comprising a CPU, a memory 11 for storing therein various programs and data, and an input-output device, etc. The ECU 10 includes various functions, including functions as a control part 10a and a speed limit recognition part 10b, for example.”), and receiving a request to request the vehicle to increase the cruising speed, and the traveling control unit configured to accelerate the vehicle in a case in which it is possible to cope with the request received (Osaki et al., at least para. [0029], “As depicted in FIG. 1, the vehicle control device 100 comprises an electronic control unit (ECU) 10, various sensors/input-output units, and given vehicle systems. The sensors/input-output units include: …a manipulation unit 24 for inputting user input regarding the driving support control…”; and para. [0031], “The ECU 10 (control part 10a) is operable to…output request signals, respectively, to the vehicle systems (the engine control system 40, the brake control system 42, etc.) to execute vehicle control processing during an activated state of the driving support mode, such as the preceding vehicle following sub-mode and the vehicle speed limiting sub-mode…”).  It would have been obvious to incorporate the teaching of Osaki et al. into the system of Mukaiyama for the purpose of providing a means of user input regarding a desired operating speed or mode, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Mukaiyama teaches, according to claim 12, a method of controlling a first vehicle, comprising: 
receiving a request to request the first vehicle to increase a cruising speed from a second vehicle which follows the first vehicle (Mukaiyama, at least para. [0076], “If it is determined that the possibility of intersection between the host vehicle B and the crossing vehicle C has become greater than or equal to a predetermined value ("YES" at S502 in FIG. 2A), the host vehicle B transmits control request information to a preceding vehicle A via the vehicle-to-vehicle communication (S503).”; and para. [0077], “The control request information is information that includes a control content of requesting the preceding vehicle A to execute a certain control related to the running state, such as a control of increasing the traveling speed or the like.”); and
transmitting information representing how to cope with the request to the second vehicle (Mukaiyama, at least para. [0078], “For example, if during a following run, the preceding vehicle A, that is, the followed vehicle of the host vehicle B, increases its traveling speed in response to the request, the host vehicle B also increases its traveling speed due to a following run control function of keeping the vehicle speed difference and/or the following distance within a predetermined range. Therefore, the host vehicle B sends the preceding vehicle A such a control request that the possibility of intersection between the host vehicle B and the crossing vehicle C will become less than the predetermined value.”).
Mukaiyama does not expressly teach, but Osaki teaches, a controller configured to perform the aforementioned functions (Osaki, at least para. [0030], “The ECU 10 comprises a computer comprising a CPU, a memory 11 for storing therein various programs and data, and an input-output device, etc. The ECU 10 includes various functions, including functions as a control part 10a and a speed limit recognition part 10b, for example.”), and receiving a request to request the vehicle to increase the cruising speed, and the traveling control unit configured to accelerate the vehicle in a case in which it is possible to cope with the request received (Osaki et al., at least para. [0029], “As depicted in FIG. 1, the vehicle control device 100 comprises an electronic control unit (ECU) 10, various sensors/input-output units, and given vehicle systems. The sensors/input-output units include: …a manipulation unit 24 for inputting user input regarding the driving support control…”; and para. [0031], “The ECU 10 (control part 10a) is operable to…output request signals, respectively, to the vehicle systems (the engine control system 40, the brake control system 42, etc.) to execute vehicle control processing during an activated state of the driving support mode, such as the preceding vehicle following sub-mode and the vehicle speed limiting sub-mode…”).  It would have been obvious to incorporate the teaching of Osaki et al. into the system of Mukaiyama for the purpose of providing a means of user input regarding a desired operating speed or mode, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mukaiyama in view of Osaki et al. (US 2019/0092327 A1), as applied to claim 8 above, and further in view of Tashiro et al. (US 2019/0168732 A1).
Regarding claim 9, Mukaiyama and Osaki et al. teach the limitations of claim 8, but do not expressly teach, where Tashiro et al. teaches, wherein in a case in which it is difficult to cope with the request [for acceleration], and a lane change of the first vehicle is possible, the controller is configured to perform the lane change (Tashiro et al., at least para. [0051], “Furthermore, when the controller 111 detects a request for lane change (v) of the host vehicle 401, the preceding vehicle 404 is at a destination of lane change, and a speed of the preceding vehicle 404 is smaller than the speed of the host vehicle 401, it is determined that there is a deceleration possibility. Here, in a method for detecting a lane change request, the controller 111 determines whether there is a blinker signal from the host vehicle 401 or when there is a blinker signal or when a steering operation amount is equal to or more than a predetermined value, it is determined that lane change is to be performed.”).  It would have been obvious to incorporate the teaching of Tashiro et al. into the system of Mukaiyama and Osaki et al. for the purpose of providing an alternative action during an emergent situation such as a closing of distance with another vehicle during a needed vehicle acceleration event, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mukaiyama in view of Osaki et al. (US 2019/0092327 A1), as applied to claim 8 above, and further in view of Marden et al. (US 2019/0061765 A1).
Regarding claim 10, Mukaiyama and Osaki et al. teach the limitations of claim 8 but do not expressly teach, where Marden et al. teaches, a return unit configured to return, in response to the request, information representing that a track change is scheduled in a case in which it is difficult to cope with the request, and the track change is to be performed later based on an action plan of the vehicle (Marden et al., at least para. [0041], “In some implementations, the analysis of whether to make a lane change around a stopped or slow moving vehicle may include determining that the lane change would not negatively impact the autonomous vehicle progress. For example, if the autonomous vehicle's route goes through an upcoming intersection and the only adjacent lane available to make a lane change would be a left turn lane, the autonomous vehicle may avoid making the lane change so as not to get stuck in a left turn that would negatively impact the route plan goal. In such situations, the vehicle computing system may additionally consider the route plan goal in determining whether there is a viable lane change to move around a stopped or slow moving vehicle.”).  It would have been obvious to incorporate the teaching of Marden et al. into the system of Mukaiyama and Osaki et al. for the purpose of avoiding immediate maneuvering changes having adverse effects on the overall action plan for the vehicle, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Allowable Subject Matter
Claims 1-5, 7 and 11 are allowed.

Response to Arguments
Applicant's arguments filed April 21, 2021 have been fully considered but they are not persuasive.  Applicant’s arguments with respect to claim(s) 8-10 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD J WALLACE/Primary Examiner, Art Unit 3665